Citation Nr: 0029257	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-13 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$1,566.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran retired from active military service in June 1989 
with over 30 years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Committee on Waivers and Compromises (COWC) at the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  On March 5, 1998, the RO received notice that the veteran 
had married his present spouse, D.R.L., on November 26, 1994.

3.  The RO adjusted the veteran's disability compensation 
benefits retroactive to October 1, 1994, due to his divorce 
from E.L.S. on September 19, 1994, and receipt of 
notification on March 5, 1998, of his remarriage to D.R.L., 
creating an overpayment in the calculated amount of $1,566.

4.  The veteran's indebtedness did not result from fraud, 
misrepresentation or bad faith.

5.  With respect to that portion of the overpayment created 
during the period from October 1, 1994, through November 31, 
1994, there was significant fault on the part of the veteran; 
he did not change his position to his detriment in reliance 
on the additional VA disability compensation paid for a 
spouse; and it is not shown that collection of the 
indebtedness would deprive him or his spouse of basic 
necessities or defeat the purpose of the benefit.

6.  With respect to the overpayment created during the period 
from December 1, 1994, through March 31, 1998, there was some 
fault on the part on the veteran, but it would defeat the 
purpose of the benefit to recover that portion of the 
overpayment.


CONCLUSIONS OF LAW

1.  Recovery of the overpayment of disability compensation 
benefits created during the period from October 1, 1994, 
through November 31, 1994, would not be against the standard 
of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).

2.  Recovery of the overpayment of disability compensation 
benefits created during the period from December 1, 1994, 
through March 31, 1998, would be against the standard of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a January 1990 rating decision the RO granted entitlement 
to service connection for traumatic arthritis of the right 
knee, assigned a 10 percent disability rating, foot 
disorders, assigned a 10 percent disability rating, left ear 
hearing loss, assigned a 10 percent disability rating, 
traumatic arthritis of the left ankle, assigned a 0 percent 
disability rating, minimal cervical and lumbar spine 
spondylosis, assigned a 0 percent disability rating, 
tinnitus, assigned a 0 percent disability rating, and right 
earlobe scar, assigned a 0 percent disability rating.  The 
veteran was notified of the award by correspondence dated in 
January 1990 which informed him that payments included 
additional benefits for his spouse and that immediate notice 
was required for any change in number or status of his 
dependents.

In July 1991 the veteran reported E.L.S. as his spouse on VA 
Form 21-0595d (NR).  The veteran also noted an address 
correction on the RO correspondence.  In September 1991 the 
RO issued correspondence to the veteran at the corrected 
address in San Antonio, Texas.

The evidence of record includes no correspondence from or to 
the veteran before February 1998 when the RO sent 
correspondence to a new address in Selma, Texas, requesting 
the veteran provide information about his dependents.  

On March 5, 1998, the RO received VA Form 21-0538 from the 
veteran indicating he had married his present spouse, D.R.L., 
on November 26, 1994.  Documentation was later submitted 
showing the veteran divorced E.L.S. on September 19, 1994, 
and that he married D.R.L., on November 26, 1994.

Subsequently, the RO adjusted the veteran's disability 
compensation benefits retroactive to October 1, 1994, due to 
his divorce from E.L.S. on September 19, 1994, and receipt of 
notification on March 5, 1998, of his remarriage to D.R.L., 
creating an overpayment in the calculated amount of $1,566.

In correspondence requesting entitlement to a waiver of 
recovery of the overpayment and disputing the debt the 
veteran reported he sent correspondence to the RO in Houston, 
Texas, in December 1994 notifying VA of his address change 
and change of dependent status.  He claimed, in essence, that 
the fact VA correspondence had been sent to his new address 
in Selma, Texas, demonstrated the RO had received his earlier 
correspondence.  

In February 1999 the COWC denied the veteran's request for 
entitlement to waiver of recovery.  The COWC found no 
evidence of fraud, misrepresentation, or bad faith, but found 
fault in the creation of the debt rested solely with the 
veteran and that there was no evidence repayment would 
deprive the veteran or his family of basic necessities.  It 
was determined that collection would not go against the 
standard of equity and good conscience.

In March 1999 the RO received correspondence from the veteran 
reiterating his claim that he had notified VA of his address 
change and remarriage in December 1994.  The veteran also 
submitted a copy of the letter he claimed he had provided the 
RO indicating a change in address and notice of his divorce 
and remarriage.  

Analysis

The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance is required 
in order to satisfy the duty to assist mandated by 38 C.F.R. 
§ 5107(a).

Applicable law and regulations provide that the effective 
date of discontinuance of compensation to a veteran for a 
dependent spouse is the last day of the month in which the 
divorce occurs.  38 U.S.C.A. § 5112(b) (West 1991); 38 C.F.R. 
§ 3.501(d) (1999).  

An award of additional compensation payable to a veteran on 
account of marriage will be the date of the veteran's 
marriage, if evidence is received within one year of the date 
of the event.  Otherwise, the effective date for the 
additional compensation based on marriage will be the date 
that notice of the marriage was received if the evidence is 
received within one year of the VA request.  38 C.F.R. 
§ 3.401(b) (1999).  

Payment of monetary benefits based on an increased award of 
dependency compensation may not be made to an individual for 
any period before the first day of the calendar month 
following the month in which the increased award became 
effective.  38 U.S.C.A. § 5111(a) (West 1991).

A veteran who is receiving compensation must notify VA of any 
material change or expected change in his or her 
circumstances, which would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient's marital or dependency 
status changes.  38 C.F.R. § 3.660(a) (1999).

VA law also provides that recovery of overpayments of any 
benefits shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 1.963(a) (1999).  The standard "Equity and Good 
Conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 C.F.R. § 1.965(a) (1999).

The Committee on Waivers and Compromises has determined that 
the indebtedness did not result from fraud, misrepresentation 
or bad faith on the veteran's part, any of which would 
constitute a legal bar to granting the requested waiver.  See 
38 U.S.C.A. § 5302 (West 1991).  The Board concurs, however, 
before recovery of indebtedness can be waived, it must also 
be shown that it would be against the principles of equity 
and good conscience to require the appellant to repay the 
debt to the government.  38 C.F.R. §§ 1.963, 1.965.

In considering these factors, the Board notes that in the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Although the 
veteran provided a copy of correspondence he claims he 
submitted in December 1994, there is no clear evidence that 
he, in fact, mailed the correspondence to VA.  Therefore, the 
Board must conclude that there was significant fault on the 
part of the veteran as he did not promptly notify VA of his 
divorce from E.L.S. and remarriage to D.R.L. 

However, fault on the part of the veteran is but one of the 
factors for consideration in determining his entitlement to 
waiver.  In considering other factors, the Board finds that 
recovery of the assessed overpayment would nullify the 
objective for which the veteran's VA benefits were intended.  
While the veteran was not in fact entitled to the dependency 
allowance for a spouse during a period beginning 
December 1, 1994, through March 31, 1998, because of his 
divorce from E.L.S. and the delay in VA notice of his 
subsequent remarriage, he could have established entitlement 
to this benefit from the time of his remarriage to D.R.L.  
Thus, for VA to recover this portion of the compensation 
benefits would tend to nullify the objective for which VA 
benefits were intended.  

The Board finds, however, that the veteran was not eligible 
for the dependency allowance during the period from October 
1, 1994, through November 31, 1994.  Therefore, the Board 
concludes that failure to make restitution of this portion of 
the overpayment would result in an unfair gain to the 
veteran.  

Accordingly, it is the judgment of the Board that, based on 
the principles of equity and good conscience, the 
indebtedness relating to the period December 1, 1994, through 
March 31, 1998, should be waived; but that recovery of the 
overpayment covering the period from October 1, 1994, through 
November 31, 1994, is consistent with the standard of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. 
§§ 1.963, 1.965.  The veteran would be unjustly enriched if 
he were allowed to retain the higher compensation payment 
during a period in which he was not married.  There is no 
evidence that repayment of this amount would cause undue 
financial hardship or that the veteran's reliance on the 
benefit payment resulted in a changed position to his 
detriment.


ORDER

Entitlement to waiver of recovery of the overpayment of 
disability compensation covering the period from 
December 1, 1994, through March 31, 1998, is granted and, to 
this extent, the appeal is allowed.



                                                                
(CONTINUED ON NEXT PAGE)


Entitlement to waiver of recovery of the overpayment of 
disability compensation covering the period from October 1, 
1994, through November 31, 1994, is denied.


		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals


 

